Citation Nr: 1726995	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to September 2000.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran expressed disagreement with the RO's determination to continue the 10 percent evaluation for the service-connected asthma in the December 2009 rating decision.  See January 2010 notice of disagreement.  In a June 2011 rating decision, the RO increased the evaluation for the disability to 30 percent, effective from the date of the claim for increase.  In so doing, the RO determined that, based on the content of the Veteran's written statements, the grant of the 30 percent evaluation resolved the appeal.  See June 2011 RO note; July 2011 notification letter.  Thereafter, the Veteran continued to express disagreement with the assigned evaluation.  See July 2011 written statement.  As such, the Board finds that the original claim remains in appellate status.

In addition, the record contains an August 2016 rating decision from the RO in Philadelphia, Pennsylvania, addressing this disability based on a more recent claim for increase, but review of the claims file shows that the decision was not actually promulgated.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.

Moreover, the Veteran was most recently provided a VA examination in June 2016.  The examination report shows pulmonary function testing (PFT) results from January 2016.  The examiner determined that those PFT results accurately reflected the Veteran's current pulmonary function; however, the Veteran reported at that time that his asthma symptoms had increased in severity over the last six months or longer.  The examiner indicated later in the report that the Veteran's symptoms had been persistent over the last six months especially.  The examiner also indicated that she attempted to compare the current PFTs with those last done in 2011, but the more recent examination was not available for viewing.  In addition, the Veteran has essentially alleged that this disability has increased in severity since that time.  See March 2017 written submission (Veteran suggesting an increase in severity based on medication prescribed).  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Therefore, the Board finds that an additional examination fully addressing the necessary rating criteria is required to ascertain the current severity and manifestations of this disability.

In addition, the AOJ will have the opportunity to review the evidence added to the claims file since the July 2013 statement of the case (SOC) for preparation of a supplemental SOC (SSOC) if necessary.  There is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as some of the additional evidence was obtained by the RO rather than the Veteran, the automatic waiver provision does not apply.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA treatment records.  The request for VA treatment records should include a search for any respiratory treatment records dated from April 2014 to December 2015, as well as the January 2016 PFT report referenced in the June 2016 VA examination report.  See also March 2017 Veteran written submission with February 2017 VA prescription history (suggesting ongoing treatment since the most recent treatment records in the claims file).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected asthma.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include pulmonary function testing.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should address the following:

(1) The PFT findings from the January 2011 VA treatment record (March 2011 VBMS entry) and the June 2016 VA examination report, as well as any other medically significant findings otherwise observed in the record.  See June 2016 VA examination report (examiner attempted to compare the current PFT findings with those last done in 2011, but noted that the more recent examination was not available for viewing).  

(2) If the examiner is unable to distinguish between the symptoms associated with the Veteran's service-connected asthma and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report and provide an explanation.  See, e.g., VA treatment records from October 2009 (diagnosis of obstructive sleep apnea after sleep study); January 2011 (discharge diagnosis of both acute bacterial sinusitis and bronchitis); January 2016 (diagnoses of both asthma and rhinitis).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

